DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2463179, Iftiger.
	In regards to claim 14, in Figures 6-8 and paragraphs detailing said figures, Iftiger discloses a cam ring (26) for a pipe connector, comprising: a first axial side; a second axial side opposite the first axial side; a radially outward-facing side; a radially inward-facing side; and a cam element extending a circumferential length along a portion of the radially inward facing-side, the cam element including: a first cam section at a first end of the circumferential length, the first cam section having a first radial depth from the radially inward-facing side toward the radially outward-facing side, and having a first axial location relative to the first axial side; a second cam section at a second end of the circumferential length, the second cam section having a second radial depth from the radially inward-facing side toward the radially outward-facing side, and having a second axial location relative to the first axial side, the second radial depth less than the first radial depth, the second axial location closer to the first axial side than the first axial location.
	In regards to claim 15, in Figures 6-8 and paragraphs detailing said figures, Iftiger discloses a third cam section adjacent the first cam section, the third cam section having a third axial location, and having a third radial depth sloping radially inward at a third depth slope; and a fourth cam section adjacent the third cam section, the fourth cam section having a fourth radial depth, and having a fourth axial location shifting from the third cam section axially toward the first axial side, wherein the second radial depth of the second cam section slopes radially inward at a second depth slope.
	In regards to claim 16, in Figures 6-8 and paragraphs detailing said figures, Iftiger discloses a fifth cam section adjacent the fourth cam section, the fifth cam section having a fifth axial location, and having a fifth radial depth sloping radially inward at a fifth depth slope, the fifth depth slope being shallower than the second depth slope and the third depth slope.
In regards to claim 17, in Figures 6-8 and paragraphs detailing said figures, Iftiger discloses a sixth cam section adjacent the fifth cam section and the second cam section, the sixth cam section having a sixth axial location, and having a sixth radial depth sloping radially inward at a sixth depth slope, the sixth depth slope being shallower than the second depth slope and the third depth slope.
	In regards to claim 18, in Figures 9 and paragraphs detailing said figures, Iftiger discloses a gripper (31) for a pipe connector, comprising: a body having a first side, a second side adjacent the first side, a third side adjacent the first side and opposite the second side, and a fourth side adjacent the second side and the third side and opposite the first side; and a plurality of teeth extending from the fourth side of the body, each of the teeth of the plurality of teeth having arc shape to grip a cylinder.
	In regards to claim 19, in Figures 6-8 and paragraphs detailing said figures, Iftiger discloses the second side of the body includes a hole.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 14 and 15 of copending Application No. 17/504,253 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose various claimed features. The Examiner disagrees. In Figures 6-8 and paragraphs detailing said figures, Iftiger discloses all claimed features. 
Further, the rejections include clear notice of the grounds of rejection (i.e., the statutory basis and art being applied was 35 U.S.C. 102(a)(1) as being anticipated by US 2463179, Iftiger), thereby meeting the minimum requirements for a prima facie rejection and thereby transferring burden to applicant to produce conflicting evidence, convincing argument and/or amendment to overcome the rejections. See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…” (emphasis added).
Just as applicant’s claims are not so complex as to require applicant to provide reference characters in the claim that map each claimed element to applicant's figures, nor are they so complex as to require such mapping to the art. Even though --claim mapping-- can be helpful when making overly complex rejections, with overly complex art, there is no actual requirement for --claim mapping-- in such cases, nor is the current case so overly complex to warrant such --claim mapping-- if there were such a requirement. Even when using overly complex art that sets forth multiple inventions other than that claimed by applicant (not the case here), all that would be required is designating the particular part(s) relied on as nearly as practicable. See 37 CFR 1.104 (c)(2).
	Applicant argues that the double patenting rejection is provisional and submits that the rejections of claims 14-23 under 35 USC § 102 are overcome as discussed in arguments. The Examiner disagrees. Claims 14-23 under 35 USC § 102 are not overcome, and the double patenting rejection remains.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679